Case 2:19-cr-00119-JDC-KK Document 10 Filed 04/25/19 Page 1of8PagelD#: 15

 
 

And UNITED STATES DISTRICT COURT ‘iad SEARLES, LA

25 agi
WESTERN DISTRICT OF LOUISIANA Re I 2

  
 

  

LAKE CHARLES DIVISION Westen its toier Oe LOUISIANA
UNITED STATES OF AMERICA * CRIMINAL NO. 19-cr-00119
VS. * UNASSIGNED DISTRICT JUDGE
ROBERT HAMMAC * MAGISTRATE JUDGE KAY

PRETRIAL CRIMINAL SCHEDULING ORDER

The above-named defendant(s), having been arraigned in open court on April 25, 2019, the
following orders are entered:

I. DISCOVERY

A. On or before May 9, 2019 the Government shall:

(1) Submit to the District Judge a 404(b) statement in compliance with the attached
Addendum to Pretrial Criminal Scheduling Order.

(2) Declare whether the defendant was identified in any lineup, showup, photo spread or
similar identification proceeding, and produce any pictures utilized or resulting
therefrom,

(3) State whether the government counsel's file or other source known to him or her
indicates that any wire or oral communications have been intercepted, (See 18
U.S.C. §§2515-2518).

(4) Provide to the defense, for independent expert examination, copies of all latent
fingerprints or palm prints which have been identified by a government expert as
those of the defendant.

(5) State whether Jencks Act material will be provided prior to trial, and if'so, when. In
order to minimize disruptions at trial, the court encourages the U. 8. Attorney's office

to provide Jencks Act material on the Friday before trial.

(6) Upon written request! filed in the record by the defendant, make the following

 

| See attached request form for defendant.

 

 

 

 

 
Case 2:19-cr-00119-JDC-KK Document 10 Filed 04/25/19 Page 2 of 8 PagelD #: 16

disclosures to the defendant and make available for inspection, copying, or
photographing the following items or copies thereof, or supply copies thereof, which
are within the possession, custody or control of the government:

(a)
(b)

(c)

(d)

(e)

(f)

(g)

(h)

Any relevant written or recorded statements made by the defendant.

That portion of any written record containing the substance of any relevant
oral statement made by the defendant, whether before or after arrest in
response to interrogation by a person then known by the defendant to be a
government agent.

Recorded grand jury testimony of the defendant relating to the offenses
charged.

The substance of any other relevant oral statement made by the defendant
whether before or after arrest in response to interrogation by any person then
known by the defendant to be a government agent if the government intends
to use the statement at trial.

The defendant's arrest and conviction record.

The general nature of any Rule 404(b) evidence the government intends to
introduce at trial.

Books, papers, documents, photographs, tangible objects, buildings or places
which are material to the preparation of the defense or which the government
intends to use as evidence at trial to prove its case in chief, or which were
obtained from or belong to the defendant.

Results or reports of physical or mental examinations and of scientific tests or
experiments which are material to the preparation of the defense or are
intended for use by the government as evidence in chief at trial.

B. On or before May 9, 2019, the Defendant shall:

(1) Give written notice to the government of any intent to rely upon the defense of
insanity at the time of the alleged crime, or intent to introduce expert testimony
relating to a mental disease, defect or other condition bearing upon the issue of
whether the defendant had the mental state required for the offense charged.

(2) Upon written request* filed in the record by the government, and only in the event
the defendant has requested discovery of items described in paragraphs I(A)(6)(a)-

 

> See attached request form for government.
Case 2:19-cr-00119-JDC-KK Document 10 Filed 04/25/19 Page 3 of 8 PagelD #: 17

(h), above, permit the government to inspect and copy or photograph the following
items or copies thereof, or supply copies thereof that are within the possession,
custody or control of the defendant, the existence of which is known or by the
exercise of due diligence may become known to the defendant;

(a) Books, papers, documents, photographs or tangible objects which the
defendant intends to introduce as evidence in chief at trial.

(b) —_ Any results or reports of physical or mental examinations and of scientific
tests or experiments made in connection with this case that the defense .
intends te introduce during its case-in-chief, or that were prepared by a
defense witness who will testify concerning the contents thereof.

 

Il. MOTIONS

A. Declination of Disclosure, Ifa party in good faith believes it would be detrimental to the
interests of justice to make any of the disclosures required by this order, the party may file a
written Declination of Disclosure with the Clerk on or before May 9, 2019 with a copy to
opposing counsel and the Magistrate Judge, specifying which disclosures are declined and
the legal authorities for such declination.

An opposing party may challenge a Declination of Disclosure by filing a Motion to
Challenge Declination, accompanied by a supporting memorandum and, if appropriate,
affidavits, within five days of the opposing party’s filing of the Declination of Disclosure.
IF NO CHALLENGE IS FILED AS REQUIRED UNDER THIS PARAGRAPH, THE
COURT WILL PRESUME THE ISSUE IS MOOT OR THE RIGHT TO DISCOVERY
HAS BEEN WAIVED.

B. All other motions shail be filed on or before May 16, 2019. Responses shall be filed in
accordance with Uniform Local Rule 7.5W, except that the responses must be filed within
five (5) days after service of the motion.

C, Review of Motions: The Court will conduct a preliminary review of motions filed and.
thereafter notify counsel whether a hearing will be held and, if so, on what date. Redundant
motions for disclosure of matters already ordered herein will require no response by the
opposing party AND NO RULING WILL BE MADE BY THE COURT. Such boilerplate
or redundant motions may invite sanctions.

D. Motions to Suppress: All motions to suppress shall conform to the requirements described in
the attached Addendum to Pretrial Criminal Scheduling Order.

Ill. CONTINUING OBLIGATIONS

Counsel have a duty immediately to provide opposing counsel with any newly discovered
information or other material within the scope of this order. See also FED. R. CRIM. P. 16.
3
Case 2:19-cr-00119-JDC-KK Document 10 Filed 04/25/19 Page 4 of 8 PagelD #: 18

IV. CONFERENCE SCHEDULE

The parties are scheduled for a telephone conference before Magistrate Judge Kay on May
30, 2019 at 10:00 a.m. Counsel must be prepared to discuss at conference the anticipated length
and complexity of trial, after which a trial date will be fixed. Any discovery issues pending at that
time may be addressed.

Signed at Lake Charles, Louisiana on this NS day of AW N , 2019.

    

UNITED STATES MAGISTRATE JUDGE

 
Case 2:19-cr-00119-JDC-KK Document 10 Filed 04/25/19 Page 5 of 8 PagelD#: 19

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
UNITED STATES OF AMERICA * CRIMINAL NO. 19-cr-00119
VS. * UNASSIGNED DISTRICT JUDGE
ROBERT HAMMAC * MAGISTRATE JUDGE KAY

DEFENDANT’S REQUEST FOR DISCOVERY

, defendant herein, hereby requests that the United States

 

disclose ail matters listed in Paragraph I(A)(6) of the Pretrial Criminal Scheduling Order, including

sub-paragraphs (a) through (h).

 

 

Date Counsel for Defendant

Original to be filed with the Clerk of Court
Copy to be delivered to AUSA prosecuting the case

 

 

 

 
Case 2:19-cr-00119-JDC-KK Document 10 Filed 04/25/19 Page 6 of 8 PagelD #: 20

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
UNITED STATES OF AMERICA * CRIMINAL NO. 19-cr-00119
VS. * UNASSIGNED DISTRICT JUDGE
ROBERT HAMMAC * MAGISTRATE JUDGE KAY

UNITED STATES' REQUEST FOR DISCOVERY
The United States of America hereby requests that the defendant disclose all matters listed in

Paragraph I(B)(2) of the Pretrial Criminal Scheduling Order, including sub-paragraphs (a) and (b).

 

 

Date Counsel for United States

Original to be filed with Clerk of Court
Copy to be delivered to counsel for defendant

 
Case 2:19-cr-00119-JDC-KK Document 10 Filed 04/25/19 Page 7 of 8 PagelID #: 21

UNITED STATES DISTRICE COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION
ADDENDUM TO PRETRIAL CRIMINAL SCHEDULING ORDER

Federal Rule 404(b) Material

 

Upon notification to defense counsel that it intends to use Fed. R. Evid. 404(b) material,
and prior to its introduction at trial, the United States shall submit to the presiding judge, in
chambers, the information intended to be used, the name of the witness through whom this
testimony will be introduced, the specific evidence it plans to introduce, the factual basis for the
evidence, the specific issue (motive, intent, etc.) to which this evidence is relevant, its need for the
evidence, and all relevant case law. A blanket statement that the evidence is to bear on “motive,
intent, etc.” will not be sufficient. Counsel shall note the particular issue to which the evidence
will bear. This submission need not be filed with the Clerk of Court or submitted to defense
counsel.

If the defendant files a motion in limine to prohibit the use of such evidence, said motion.
shall be filed no later than fourteen (14) days prior to trial, except for good cause shown. A pretrial
hearing to determine the admissibility of the 404(b) material will be fixed at that time.

If the United States fails to so notify the Court, the witness and/or the evidence may be
excluded from use at trial.

Motions to Suppress

The law in this circuit provides that a “motion to suppress must in every critical respect be

sufficiently definite, specific, detailed and non-conjectural to enable the Court to conclude that a

substantial claim is presented ... In short, the motion must allege facts which, if proven, would
Case 2:19-cr-00119-JDC-KK Document 10 Filed 04/25/19 Page 8 of 8 PagelD #: 22

provide the basis for relief.” United States v. Richardson, 764 F.2d 1514, 1527 (Sth Cir.1985),
and cases cited therein. Furthermore, under Fed.R.Crim.P. 41(e), an evidentiary hearing is
required on a motion to suppress only when necessary to receive evidence on an issue of face.
United States v. Harrelson, 705 F.2d 733 (5th Cir, 1983), In order to enable this Court to accurately

determine when an evidentiary hearing is warranted, defense counsel shall submit memoranda in

 

support of motions to suppress in the following format:
Each memorandum of law shall be composed of five parts, including:
I. A statement of the issues(s)} presented;

2, A statement of facts;
(Counsel shall not include legal conclusion in the statements of fact.
For example, statements of fact should not include statements that a
search was unconstitutional or that probable cause did not exist to
support an arrest, etc.);

3. A statement identifying the specific factual disputes which justify an
evidentiary hearing under Fed.R.Crim.P, 41(3);

4, A list of pertinent United States Supreme Court and/or federal
appellate citations of authority, which support the defendant’s motion;

and

5. Argument and conclusion,
